DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	Claims 1, 7, and 13 are presently amended. 
Claims 2-3, 8-9 and 14-15 are canceled.
Claims 1, 4-7, 10-13 and 16-20 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 12/23/2020 have been fully considered, but are not persuasive. 

35 USC § 103 Rejections 
First, Applicant argues that, “the combination of Balwani, Larsen, and Syrichas fails to disclose, teach, or suggest at least:
• responsive to assigning the restricted status to the first booking… contiguous period of time”
• causing a display, in a user interface… displayed in the user interface”
… In the Action, the Office alleges that these physician preferences are equivalent to the claimed “assigning a restricted status to the first booking.” See Office Action, p. 12. The Applicant disagrees. As 
In response, Applicant’s arguments are considered but are not persuasive. Examiner directs the Applicant to (Larsen, ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots), wherein Larsen discloses withholding visibility of restricted bookings based on the client characteristics such as being chronic no shows. 
Further and in light of Applicants’ arguments and amended claims, while Examiner maintains that the above citation of Larsen disclose the argued limitations, Examiner further directs the Applicant to the warning window of Figure 7, wherein the warning message 134 withholds display of bookings restricted for chronic no shows, and instead offers alternative timeslots. As such, Examiner remains unpersuaded.

    PNG
    media_image1.png
    300
    464
    media_image1.png
    Greyscale


Second, Applicant argues, “Larsen’s teachings contradict the Office’s position that physician preference are equivalent to the claimed restricted time slot. As provided in Larsen, the administrator has the opportunity to bypass doctor preferences by authenticating themselves with the scheduling software. See Larsen, para. [0071], This would be impossible using the claimed system as bypassing the restricted status would result in a double-booking for a time slot”[Arguments, page 11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that in some embodiments of Larsen, the restricted status may not be bypassed (see figure 7, above, for example). Examiner further observes that “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (see MPEP § 2123 II). Thus, Examiner maintains that although some embodiments of Larsen include a bypass, all elements of the amended claims are disclosed by the combination of prior art as detailed below and in the previous office action. As such, Examiner remains unpersuaded. 

Third, Applicant argues, “ the Office alleges that Larsen teaches the above references “single contiguous period of time” by citing to Figure 14 of Larsen. This is incorrect.
Figure 14 of Larsen describes a procedure resource database… database 15 includes certain procedures, their associated duration, resources, and sub-periods… The Office has equated these sub-periods to the “single contiguous period of time” recited in the claims. This is incorrect…
First, as provided in the claim, the first time slot and the second time slot that define the contiguous time period are associated with different users. For example, the first time slot is associated with a first user and the second time slot is associated with a second user…The only items that differ are the resources being used.
Second, as provided in the claim, only the second, unrestricted, time slot is displayed to the user. As clearly shown in Figure 14, each time slot that allegedly defines the single contiguous period of time is displayed.
In response, Applicant’s arguments are considered but are not persuasive. Examiner first respectfully observes that Balwani, rather than Larsen, was relied upon to teach the above argued elements relative to a first and second user. Specifically, for example, Examiner directs the Applicant to (Balwani, ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), wherein a plurality of patients (i.e. users) are able to making appointments on a schedule.
As demonstrated in the previous office action, Examiner maintains that Larsen further teaches the elements of a single contiguous period of time as detailed in figure 14, for example. Further, Examiner maintains that Larsen additionally discloses the elements relative to different users and observes that figure 15, for example, details the schedule of specific resources which are scheduled by multiple users throughout each day. As discussed in (Larsen, ¶ 23, the step of restricting association includes restricting association in a first way, the method further including the steps of identifying at least a second schedule time slot during which resource association should be limited to clients having the first set of characteristics and restricting in a second way association of clients with the at least a second time slot as a function of client characteristics and the first set of characteristics, the second way of restricting being different than the first way of restricting), different clients with different have access to different time slots based on restrictions. As such, Examiner remains unpersuaded. 

Fourth, Applicant extends the above arguments to independent claims 7 and 13 and to all relevant dependent claims. [Arguments, page 12].
In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated in the argument above. As such, Examiner remains unpersuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balwani, U.S. Publication No. 2016/0253464 [hereinafter Balwani], in view of  Larsen et al., U.S. Publication No. 2006/0161468 [hereinafter Larsen] and in further view of Syrichas et al., U.S. Publication No. 2017/0060623 [hereinafter Syrichas].

Regarding claim 1, Balwani teaches a scheduling system for dynamic block appointment orchestration and display, the scheduling system comprising: a network (Balwani, ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network));
 processors (Id., ¶ 37, software code may be implemented using one or more processors (teaches processors), which may be distributed between one or more computing devices); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the scheduling system to perform operations comprising, at least: causing a display, in user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Id., ¶ 103, primary server 110 may contain, for example, a processor 111, a memory unit 112 (teaches memory), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 

    PNG
    media_image2.png
    455
    245
    media_image2.png
    Greyscale

[Larsen discloses …assigning a restricted status to the first booking];
Balwani further discloses …causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
[Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time];
Balwani further discloses …causing a display, in a user interface of a second device connected to the network, of the at least one second unrestricted user-selectable time slot, the restricted first booking and the at least one second unrestricted user-selectable time slot associated with a first service provided by the first service provider… [Larsen teaches …corresponding to a single contiguous period of time, and contemporaneously withholding display]… in the user interface of the second device connected to the network…. [Larsen teaches …of the restricted first booking…] when the at least one second unrestricted user-selectable time slot is displayed in the user interface (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection by a second user of the at least one second unrestricted user- selectable time slot displayed in the user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); 
and creating a second booking in the schedule based on the selected second time slot, wherein the restricted first booking is associated with a first user, and the second booking is associated with a second user, and the restricted first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… [Syrichas teaches minimizes open time slots] …for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (teaches restricted booking relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Balwani, ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system)).
Balwani does not explicitly teach assigning a restricted status to the first booking…; …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time; corresponding to a single contiguous period of time, and contemporaneously withholding display withholding display… of the restricted first booking… withholding the display… facilitates a reduction in usage of computing resources at the second device.
However, Larsen teaches …assigning a restricted status to the first booking (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)); …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Id., ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots)

    PNG
    media_image3.png
    344
    394
    media_image3.png
    Greyscale

;…corresponding to a single contiguous period of time, and contemporaneously withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image4.png
    183
    337
    media_image4.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling. 
The motivation for doing so would have been to improve the ability “to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times” [Larsen, ¶ 18; Balwani ¶ 134].
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization (Syrichas, ¶ 3).
The motivation for doing so would have been to “improve a search for a suitable schedule” as well as to improve “the efficiency of the identification of suitable feasible schedules” [Syrichas, ¶ 6; Larsen, ¶ 18; Balwani ¶ 134].

Regarding claim 4, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 1.
Balwani further teaches wherein the operations further comprise: creating a composite block booking in the schedule based on the first booking and the second booking (Id., ¶ 60, when information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite (teaches creating a composite) value incorporating multiple data points), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment (teaches first booking) to a later time (teaches second booking)); causing a display, in the first user interface of the first device connected to the network, of the composite block booking (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment (teaches first booking) to a later time (teaches second booking)); and assigning a restricted status to the composite block booking (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted), or on both a walk-in and an appointment basis), (Id., ¶ 8, contacting the patient, assigning (teaches assigning) the patient a new scheduled appointment time, and assigning a different patient an appointment at the patient's original scheduled appointment time), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 135, a patient may filter his or her laboratory orders by one or more status (teaches status) filters, such as lab orders in open status (e.g. "early checked in" or "open") or lab orders in a past status (e.g. "completed/awaiting results" or "results available") (FIG. 8D, 8E)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the withholding element of Larsen in the analogous art of optimizing reservations for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 4. 
Balwani further teaches wherein the operations further comprise [Larsen teaches withholding display] of the composite block booking in a third interface of a third device connected to the network (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches connected to network)).
Balwani does not explicitly teach withholding display.
However, Larsen teaches withholding display… (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the withholding element of Larsen in the analogous art of optimizing reservations for the same reasons as stated for claim 1.

Regarding claim 7, Balwani teaches a computer-implemented method for dynamic block appointment orchestration and display, the method comprising: causing a display, in a first user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
[Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time];
causing a display, in a user interface of a second device connected to the network, of the at least one second unrestricted user-selectable time slot, the restricted first booking and the at least one second unrestricted user-selectable time slot associated with a first service provided by the first service provider… [Larsen teaches …corresponding to a single contiguous period of time, and contemporaneously withholding display]… in the user interface of the second device connected to the network…. [Larsen teaches of the restricted first booking…] when the at least one second unrestricted user-selectable time slot is displayed in the user interface (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 15, the tardiness risk factor is obtained from a computing device on, in, or adjacent (teaches adjacent) to a patient), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis); 
receiving a selection by a second user of the at least one second unrestricted user- selectable time slot displayed in the user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); 
and creating a second booking in the schedule based on the selected second time slot, wherein the restricted first booking is associated with a first user, and the second booking is associated with a second user, and the restricted first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… [Syrichas teaches minimizes open time slots] …for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (teaches restricted booking relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Balwani, ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system)).
Balwani does not explicitly teach assigning a restricted status to the first booking…; responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time;…corresponding to a single contiguous period of time, and contemporaneously withholding display … of the restricted first booking… withholding the display… facilitates a reduction in usage of computing resources at the second device.
However, Larsen teaches assigning a restricted status to the first booking (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)); responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Id., ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots); …corresponding to a single contiguous period of time, and contemporaneously withholding display …of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time), (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization for the same reasons as stated for claim 1.

Regarding claims 10-12, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.


Regarding claim 13, Balwani teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for dynamic block appointment orchestration and display, the operations comprising, at least: causing a display, in a first user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Balwani, ¶ 24, provided herein is a non-transitory computer-readable medium comprising machine-executable code for implementing a method provided herein), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 
causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
[Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time];
[Balwani further discloses …causing a display, in a user interface of a second device connected to the network, of the at least one second unrestricted user-selectable time slot, the restricted first booking and the at least one second unrestricted user-selectable time slot associated with a first service provided by the first service provider… [Larsen teaches corresponding to a single contiguous period of time, and contemporaneously withholding display]… in the user interface of the second device connected to the network…. [Larsen teaches of the restricted first booking…] when the at least one second unrestricted user-selectable time slot is displayed in the user interface (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 15, the tardiness risk factor is obtained from a computing device on, in, or adjacent (teaches adjacent) to a patient), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis); receiving a selection by a second user of the at least one second unrestricted user- selectable time slot displayed in the user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); and creating a second booking in the schedule based on the selected second time slot, wherein the restricted first booking is associated with a first user, and the second booking is associated with a second user, and the restricted first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… [Syrichas teaches minimizes open time slots] …for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (teaches restricted booking relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Balwani, ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system)).
Balwani does not explicitly teach assigning a restricted status to the first booking…; …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time; corresponding to a single contiguous period of time, and contemporaneously withholding display … of the restricted first booking… withholding the display… facilitates a reduction in usage of computing resources at the second device.
However, Larsen teaches assigning a restricted status to the first booking (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)); …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Id., ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots); …corresponding to a single contiguous period of time, and contemporaneously withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time), (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization for the same reasons as stated for claim 1.

Regarding claims 16-18, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 19, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 1. 
Balwani further teaches wherein the operations further comprise: causing a display, in the user interface of the second device connected to the network, of at least one third unrestricted user-selectable time slot, the at least one third unrestricted user- selectable time slot corresponding to a particular period of time that is adjacent to the single contiguous period of time, wherein the at least one third unrestricted user-selectable time slot is displayed in a first portion of the user interface, the at least one second unrestricted user-selectable time slot is displayed in a second portion of the user interface, the first portion and the second portion being adjacent to a third portion of the user interface, the third portion represents a particular period of time associated with the first booking (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (further teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., Figures 7G-7I, Figure 7G shows adjacent sections for user-selectable time slots, Figures 7H and 7I show a particular time associated with the first booking), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).

Regarding claim 20, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 19. 
Balwani further teaches wherein the first portion is adjacent, in the user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the user interface, to the third portion at a second end of the third portion (Balwani, ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).
Balwani teaches several adjacent portions of a user interface as shown, for example, in figure 7G. It is common in scheduling and calendaring applications to arrange the presentation of information in many different ways. For example “In embodiments, a user interface may include a graphical user interface (GUI) configured to display information to a user on a display, such as appointment time and availability information. A GUI may also be configured to receive information from a user, such as by capacitive or resistive touch-screen functions. In some situations, user interfaces may include camera for video or still images, a microphone for capturing audible information (e.g., a subject's voice), speakers for providing audible information, a printer for printing information, or a projector for displaying images and/or video on a predetermined viewing surface” (Balwani, ¶ 111).
Therefore, it would have been obvious to try (KSR Rationale E), by one of ordinary skill in the art at the time of the invention was made, to arrange the GUI of Balwani such that “the first portion is adjacent, in the user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the user interface, to the third portion at a second end of the third portion” as described in claim 20 of the present invention. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balwani in view of Larsen and Syrichas and in further view of Goldstein et al., U.S. Publication No. 2013/0046788 [hereinafter Goldstein].

Regarding claim 6, the combination of Balwani, Larsen, Syrichas, and Goldstein teaches the scheduling system of claim 1. 
Balwani further teaches wherein the operations further comprise associating a booking [Goldstein teaches incentive] with the at least one second unrestricted user-selectable time slot adjacent the restricted first booking (Balwani, ¶ 68, the application may be designed to provide features and services for a user which are associated (teaches associating) with the health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (teaches multiple user-selectable time slots)), (Id., ¶ 87, “historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 15, the tardiness risk factor is obtained from a computing device on, in, or adjacent (teaches adjacent) to a patient). 
The combination of Balwani, Larsen and Syrichas does not explicitly teach incentive.
However, Goldstein teaches incentive (Goldstein, ¶ 37, The accommodation option data 422 includes a provider 610 of the accommodation option (e.g., a name of a particular hotel), a location 620 of the accommodation option (e.g., address, city, state, country, cross streets, or GPS coordinates), an accommodation type 630 of the accommodation option (e.g., style of room or permissibility of smoking), and a service level 640 of the accommodation option (e.g., whether any special deals, perks, benefits, or loyalty rewards apply) (teaches incentive)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, the restricted booking withholding elements of Larsen and the time slot minimization elements of Syrichas to include the resource reduction and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12).
The motivation for doing so would have been to improve the ability to suggest “a travel option based on events stored in a calendar of a user” [Syrichas, ¶ 6; Goldstein, ¶ 13; Larsen, ¶ 18; Balwani ¶ 134] while more efficiently allocating configurable computing resources [Goldstein, ¶¶0012, 0018] distributed  across geographic locations [Id., ¶0082].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franco, U.S. Publication No. 2015/0262188, teaches a customer service management system. 
Lu et al., U.S. Publication No. 2014/0324426, teaches a reminder setting method and apparatus. 
Lynch, U.S. Publication No. 2016/0260342 teaches a dynamic and individualized scheduling engine for app-based learning. 
Tam et al., U.S. Patent No. 7,188,073 teaches an on-line appointment system with electronic notifications. 
Wolfinger et al., U.S. Patent No. 6,415,259, teaches an automatic work progress tracking and optimizing engine for a telecommunications customer care and billing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624          
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624